DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a system of a ghost mannequin effect, classified in G06K 9/6232.
II. Claims 8-14, drawn to a method of displaying a modified image, classified in G06K 9/6232.
III. Claims 15-20, drawn to a manufacture for modifying a pixel, classified in G06K 9/6232.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination I and subcombination II, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

SUBCOMBINATION I
SUBCOMBINATION II
A system for generating a ghost mannequin effect within a digital image, the system comprising: a feature-mapping module configured for
A method for generating a ghost mannequin effect for an area of digital image content, the method comprising
receiving image features of a base image and receiving additional image features of an additional image, wherein the base image and the additional image depict an apparel item
receiving a selected image area of a digital image

identifying an additional image associated with the selected image area
determining a first pair of the image features of the base image and a second pair of the additional image features of the additional image
receiving image features of the selected image area and additional image features of the additional image
calculating a first distance between the first pair of the image features and a second distance between the second pair of the additional image features

determining, based on the first distance and the second distance, a matching relationship that exists between the first pair of the image features and the second pair of the additional image features
determining a matching relationship between (i) a first pair of the image features of the selected image area and (ii) a second pair of the additional image features of the additional image
an image generation module configured for: identifying, in the base image, a pixel located within a mannequin image area
identifying, in the selected image area, a pixel located within an occluded image area
determining, based on the matching relationship, that the pixel corresponds to an additional pixel that is included in the additional image
determining, based on the matching relationship, that the pixel corresponds to an additional pixel that is included in the additional image
identifying image data of the additional pixel

modifying the base image to include a ghost mannequin effect by modifying the pixel to include the image data of the additional pixel
modifying the pixel to include image data of the additional pixel

configuring a display device to present digital image content that includes the modified pixel



Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination II and subcombination III, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

SUBCOMBINATION II
SUBCOMBINATION III
A method for generating a ghost mannequin effect for an area of digital image content, the method comprising
A non-transitory computer-readable medium embodying program code for generating a ghost mannequin effect within a digital image, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations comprising
receiving a selected image area of a digital image

identifying an additional image associated with the selected image area

receiving image features of the selected image area and additional image features of the additional image
receiving image features of a base image and receiving additional image features of an additional image
determining a matching relationship between (i) a first pair of the image features of the selected image area and (ii) a second pair of the additional image features of the additional image

identifying, in the selected image area, a pixel located within an occluded image area

determining, based on the matching relationship, that the pixel corresponds to an additional pixel that is included in the additional image


a step for generating occlusion image data from corresponding image data of the additional image, the corresponding image data identified based on a matching relationship between a first pair of the image features and a second pair of the additional image features
modifying the pixel to include image data of the additional pixel
modifying a pixel in an occluded area of the base image, the pixel being modified to include the occlusion image data
configuring a display device to present digital image content that includes the modified pixel




Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the separate utility of subcombination I and subcombination III, with respect to each other, is highlighted in the chart using bold font as follows (See MPEP § 806.05(d)):

SUBCOMBINATION I
SUBCOMBINATION III
A system for generating a ghost mannequin effect within a digital image, the system comprising: a feature-mapping module configured for
One or more non-transitory computer-readable storage media storing computer- executable instructions for causing a computing system to perform a method, the method comprising
receiving image features of a base image and receiving additional image features of an additional image, wherein the base image and the additional image depict an apparel item
receiving image features of a base image and receiving additional image features of an additional image
determining a first pair of the image features of the base image and a second pair of the additional image features of the additional image

calculating a first distance between the first pair of the image features and a second distance between the second pair of the additional image features

determining, based on the first distance and the second distance, a matching relationship that exists between the first pair of the image features and the second pair of the additional image features

an image generation module configured for: identifying, in the base image, a pixel located within a mannequin image area

determining, based on the matching relationship, that the pixel corresponds to an additional pixel that is included in the additional image

identifying image data of the additional pixel
a step for generating occlusion image data from corresponding image data of the additional image, the corresponding image data identified based on a matching relationship between a first pair of the image features and a second pair of the additional image features
modifying the base image to include a ghost mannequin effect by modifying the pixel to include the image data of the additional pixel
modifying a pixel in an occluded area of the base image, the pixel being modified to include the occlusion image data



The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have a separate status in the art when classifiable together;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625